Case 1:19-cv-01337-ALC Document 1-6 Filed 02/12/19 Page 1 of 2




               EXHIBIT F
             Case 1:19-cv-01337-ALC Document 1-6 Filed 02/12/19 Page 2 of 2



                                                      Jeremy Singer-Vine <jeremy.singer-vine@buzzfeed.com>



Freedom of Information Act 2019-00778-F
USAF JB A-NAFW 744 CS Mailbox 744 CS-SCPP FOIA-PA Manager <usaf.jbanafw.744-              Wed, Nov 14, 2018
cs.mbx.744-cs-scpp-foia-pa-manager@mail.mil>                                                     at 4:26 PM
To: Jeremy Singer-Vine <jeremy.singer-vine@buzzfeed.com>
Cc: "tarini.parti@buzzfeed.com" <tarini.parti@buzzfeed.com>, USAF JB A-NAFW 744 CS Mailbox 744 CS-SCPP
FOIA-PA Manager <usaf.jbanafw.744-cs.mbx.744-cs-scpp-foia-pa-manager@mail.mil>

 Good Morning,

 This email is to inform you that we have started working on your FOIA case concerning all records inviting
 individuals to participate in tours or visits of Air Force One.

 Your FOIA case number is 2018-00778-F please use that number when inquiring about your FOIA case in order
 to make it easier and faster to give you an update on you request.

 V/R,

 //SIGNED//
 DEREK E. SMITH, SSgt, USAF
 744 Communications Squadron
 Joint Base Andrews
 Comm: 301-981-4088
 DSN: 858-4088
